CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 41 to Registration Statement No. 2-78047 on Form N-1A of our report dated February 23, 2010, relating to the financial statements and financial highlights of Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund, and WrightInternationalBlue Chip EquitiesFund, each a series of Wright Managed Equity Trust, appearing in the Annual Report on Form N-CSR of Wright Managed Equity Trust, for the year ended December 31, 2009, and to the references to us under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts April 30, 2010
